Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Cal Earl Hutcherson, Appellant                        Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. 21109).
No. 06-13-00007-CR          v.                        Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
State of Texas, Appellee                              participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Cal Earl Hutcherson, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 30, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk